Citation Nr: 1241732	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, status post-fractures, of the long and ring fingers of the left hand. 

2.  Entitlement to a compensable rating for residuals, status post-fractures, of the ring and little fingers of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1979 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in December 2009.  A transcript of the hearing is associated with the claims file.  The Board notes that, at the time of the hearing, the Veteran requested that a copy of the hearing transcript, which was provided to him in December 2010. 

In January 2011, the Board remanded these claims for additional development and consideration.  All requested development has been completed and the claims are once again before the Board.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Residuals, status post-fractures, of the long and ring fingers of the left hand are manifested by subjective complaints of sensitivity to the cold, stiffness, pain, and loss of grip strength without evidence of ankylosis or amputation.  The objective evidence of record reflects that the Veteran's grip strength is normal, and he is able to approximate his left long finger to the proximal transverse crease of the palm, with no evidence that there is a gap of one inch between the fingertip and the transverse crease or that extension that the long finger is limited by 30 degrees.  Additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.

3.  Residuals, status post-fractures, of the ring and little fingers of the right hand are manifested by subjective complaints of sensitivity to the cold, stiffness, pain, and loss of grip strength without evidence of ankylosis or amputation.  The objective evidence of record reflects that the Veteran's grip strength is normal and additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination is not shown.

4.  The Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the left ring, and right ring and little fingers.   These fingers have not been amputated, and the conditions are not productive of extremely unfavorable ankylosis or loss of use of the hand.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected residuals, status post-fractures, of the long and ring fingers of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5223, 5230, 5229 (2012). 

2.  The criteria for compensable disability ratings for residuals, status post-fractures, of the ring and little fingers of the right hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5223, 5230 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, October 2006 and November 2006 letters, sent prior to the unfavorable decision issued in May 2007, advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings for his finger disabilities, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran provided VA with private treatment records from Dr. Siems dated from October 2006 to February 2007, and a statement dated December 2009, and records from Dr. Knapple.  The Board notes that the Veteran identified treatment from Drs. Siems and Thompson through April 2010 in a June 2011 Authorization and Consent to Release Information to VA form; however, in such document, he indicated that such treatment was relevant to his left hand, rather than his fingers.  Specifically, the Veteran reported that he received treatment from such physicians for carpal tunnel syndrome.  Therefore, as such relate to a disability not currently on appeal, the Board finds that the identified records from Drs. Siems and Thompson are not relevant to the claims decided herein and there is no duty to obtain them.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).

The Veteran was initially afforded a VA examination in October 2006 in conjunction with his claims for higher ratings.  The Veteran and his representative alleged that the October 2006 examination was inadequate for rating purposes.  Consequently, the Board remanded these claims in January 2011 for an additional VA examination to determine the current severity of the Veteran's finger disabilities.  This examination was conducted in March 2011.  Thereafter, in the May 2012 Post-Remand Brief submitted by the Veteran's representative, there was no additional allegation that the March 2011 examination was inadequate.  Moreover, the Board finds that the March 2011 examination is adequate in order to evaluate the Veteran's service-connected residuals of fractures to the long and ring fingers of the left hand, and ring and little fingers of the right hand, as it includes an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria, and no further examination is necessary.  

Also requested in the January 2011 remand directives, additional VA treatment records dated through January 2012 and private treatment records have been obtained.  The Board notes that some VA treatment records are in the Veteran's virtual file.  Therefore, the Board finds that the AOJ has substantially complied with the January 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the impact of the disability on his activities of daily living.  At the Board hearing, his testimony revealed a possible worsening of the disability since the last VA examination in October 2006, and the Board sought additional development to rectify the deficiency in its January 2011 remand directive.  The Board also obtained updated treatment records.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file, other than medical evidence that was to be procured. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was granted service connection for residuals, status post-fractures, long and ring fingers of the left hand, and ring and middle fingers of the right hand in an August 1994 rating decision.  The Veteran was assigned noncompensable disability ratings for these disabilities, effective July 1, 1994.  He was subsequently denied increased ratings for these disabilities in July 2004 and May 2005 rating decisions.  The Veteran again filed a claim of entitlement to increased ratings in August 2006 and his claim was denied in the January 2007 rating decision on appeal.  At his December 2009 Board hearing and in documents of record, the Veteran contends that his finger disabilities are more severe than the currently assigned ratings and warrant compensable ratings.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, finger disability ratings are applicable.  38 C.F.R. § 4.69. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Here, the RO assigned Diagnostic Codes 5299-5223.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5223 pertains to favorable ankylosis of two digits on one hand.  However, as will be discussed below, the Veteran's finger disabilities are not characterized by ankylosis at any point during this appeal.  Therefore, the Board finds that Diagnostic Codes 5299-5229 for limitation of motion of the index or long fingers, and 5299-5230 for limitation of motion of the ring or little fingers, are the appropriate codes under which the Veteran's finger disabilities should be rated.  

Diagnostic Code 5229, regardless of whether it affects the major or minor hand, assigns a noncompensable rating for limitation of motion of the long or index finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating is assigned for limitation of motion of the long or index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the plan, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

Diagnostic Code 5230 assigns a noncompensable rating for any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

A noncompensable disability evaluation represents the maximum schedular rating available for limitation of motion of the ring or little finger under Diagnostic Code 5230.  Consequently, the Veteran is not entitled to an increased evaluation for any limitation of motion in the left ring finger, or the ring and little fingers of the right hand under this diagnostic code. 

Diagnostic Code 5227, which evaluates unfavorable or favorable ankylosis of the ring or little fingers, also only provides for a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Therefore, even if ankylosis were shown, higher disability ratings cannot be assigned under that diagnostic code. 

A compensable rating for ring or little finger disabilities requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156.  With ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angluation of a bone.  Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Amputation of the ring and little fingers warrant a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156. 

During his October 2006 VA examination, the Veteran reported pain in his fingers and increased difficulty holding items, particularly with his left hand.  On examination, the examiner stated there were no arthritic changes or angluation of any fingers on either hand.  Additionally, the Veteran exhibited good strength in both hands, and no neurological deficits.  The Veteran could also touch his fingers to the palmar crease and touch the tip of the thumb to each finger on both hands.  The Veteran also stated that in cold weather he will have blanching and aching of his fingers, but the examiner stated this is not a classic radiology phenomenon.  Concerning range of motion, the examiner found it was normal for all digits.  There were also no additional limitations of motion following repetitive use.  The examiner concluded that there were mild degenerative changes in the interphalangeal joints in the ring and little fingers, bilaterally.  

In March 2011, the Veteran was again scheduled for a VA compensation examination in order to reassess the severity of his finger disabilities.  The Veteran reported that he has stiffness, pain, and sensitivity to the cold.  On a scale of 1 to 10, he reported discomfort in the fingers on both hands as a 6 when he is cold.  The Veteran stated the pain in the fingers on his right and left hands was the same.  On examination, it was noted that there was a gap of 1.5 cm between all fingertips reaching the mid palmer crease.  His strength and finger spread were normal.  The examiner also noted there were no signs of deformity, tenderness, or swelling of any fingers.  His range of motion for both the left long and ring finger joints revealed that flexion of the proximal interphalangeal (PIP) was to 90 degrees, metacarpal phalangeal joint (MP) flexion was to 70 degrees, and distal interphalangeal (DIP) flexion was to 50 degrees.  The right ring finger joints revealed flexion of the PIP was to 80 degrees, MP flexion was to 70 degrees, and DIP flexion was to 45 degrees.  The right little finger joints revealed flexion of the PIP was to 70 degrees, MP flexion was to 70 degrees, and DIP flexion was to 45 degrees.  The examiner stated all extensions were to 0 degrees and painless with repetitive motion.  X-rays of the left and right hands shows degenerative changes in the distal joints of his left long, ring, and bilateral small fingers.  Consequently, the examiner determined the Veteran suffers from early degenerative arthritis related to age with cold sensitivity and discomfort from repetitive use.  

Concerning employment, the examiner stated the Veteran is able to his job as a letter carrier.  However, it was indicated that repetitive activity type job or any job which would be subject to repeated cold temperatures would cause him to be increasingly symptomatic.  As for functional impairment, the examiner stated the Veteran has some stiffness, cold sensitivity, and discomfort in his hands.  

Additionally, the Veteran's VA treatment records dating from August 2005 to January 2012 are associated with the claims file and virtual claims file.  However, these records only show the Veteran's continued complaints of pain and discomfort associated with his finger disabilities.  They do not provide any objective indication of compensable limitation of motion, amputation, or ankylosis of any of the affected digits.

The Veteran also provided VA with private treatment records from Dr. Siems dated from October 2006 to February 2007, and a statement dated December 2009.  These records from Dr. Siems concern the Veteran's service-connected spine disabilities, not his finger disabilities.  Additionally, the December 2009 letter commented on the Veteran's repetitive motion work, which Dr. Siems states aggravates the Veteran's carpal tunnel syndrome.  There is no indication of treatment from this provider for his finger disabilities.  Similarly, the Veteran submitted treatment records from Dr. Knapple, dated May to August 2006, but these records only concern the Veteran's nonservice-connected stomach disorders.  Therefore, these private treatment records do not support a finding that the Veteran is entitled to a compensable disability rating for any of his service-connected finger disabilities.  

Based on the evidence of record, the Board finds that compensable disability ratings for the left long and ring fingers, and right ring and little fingers are not warranted.  As outlined above, in order for the Veteran to receive a 10 percent disability rating for the left long finger, he has to show a gap of one inch (2.5 cm.) or more between the fingertip and he proximal transverse crease of the palm, or extension limited by more than 30 degrees.  Here, neither the objective findings of the October 2006 nor the March 2011 VA examinations indicated these requirements were met.  In fact, his extension was normal at both examinations, and the March 2011 VA examiner specifically indicated the gap between the fingertip and he proximal transverse crease of the palm was only 1.5 cm.  

Concerning the left ring, and right ring and little fingers, the governing criteria provide for a compensable rating for these disabilities only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the Note cited above).  In this case, the left and right ring fingers, and the right little finger have not been amputated, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  There is also no indication there was ankylosis of the MP and PIP joints for either the left ring or right ring and little fingers.  Significantly, the Veteran has never been noted to have ankylosis in any of his fingers and has not alleged that there is ankylosis.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted. 

The Board has considered whether compensable disability ratings are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complained of pain, stiffness, and cold sensitivity, as noted during his two VA compensation examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Here, though, despite the Veteran's complaints of pain, the March 2006 VA examiner stated his range of motion was normal.  However, while the March 2011 VA examination revealed pain and a decrease in the ranges of motion for the several joints on the fingers, the Veteran was still able to demonstrate range of motion in his fingers to the points indicated that greatly exceeded the points at which even the noncompensable ratings under Diagnostic Codes 5229 and 5230 are warranted.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 33, 43.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  In the instant case, the VA compensation examiners were in agreement that the Veteran does not have additional functional impairment, including additional limitation of motion, on account of his pain, stiffness, and cold sensitivity.

The Board also notes the Veteran's supervisor submitted a statement in October 2006 attesting to job impairment due to "service connected disabilities."  The supervisor stated the Veteran is required to stand for 2 and 1/2 hours a day, lift items above his shoulder, drive a vehicle while twisting right to left to deliver mail, and lift up to 75 pounds, and these tasks appear to be difficult for him.  However, the only difficulty which may be impacted by the Veteran's finger disabilities appears to be the lifting of 75 pounds.  Concerning this, the March 2011 VA examiner specifically determined the Veteran is able to perform his job as a letter carrier.  

Additionally, in Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his left ring and right ring and little finger disabilities under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for these fingers. 

In considering other potentially applicable codes that would allow for a compensable rating, the Board finds that Diagnostic Code 5216 pertaining to impairment of the nerves is not applicable in this claim because the medical evidence does not show that the Veteran has any neurological disorder.  Specifically, despite the Veteran's complaints of decreased grip strength and cold sensitivity, the March 2006 and March 2011 VA examinations found no indication of neurological impairment.  Therefore, a compensable rating under Diagnostic Code 5216 is not warranted for any finger. 

The Board has also considered the Veteran's statements with regard to the severity of his finger disabilities and any associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his fingers, including the reported cold sensitivity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain, sensitivity to cold, and stiffness, and the severity of such during his two VA examinations and during his December 2009 Board hearing.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain, stiffness, and cold sensitivity in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has considered whether staged ratings under, are appropriate for the Veteran's service-connected finger disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, 21 Vet. App. at 505. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The symptoms associated with the Veteran's finger disabilities, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  His complaints of sensitivity to cold, stiffness, and pain associated with his finger disabilities are contemplated by the schedular rating criteria of DCs 5229 and 5230.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment, which he denied, or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran is currently working full-time as a letter carrier.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, as the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable rating is not warranted for residuals, status post-fractures, of the long and ring fingers of the left hand.  

A compensable rating is not warranted for residuals, status post-fractures, of the ring and little fingers of the right hand.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


